Exhibit 10.3

FORM OF EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”), dated as of June 15, 2015, by and among
Metalico, Inc., a Delaware corporation with headquarters located at 186 North
Avenue East, Cranford, New Jersey 07016 (the “Company”), and the investor
signatory hereto (the “Investor”). For purposes of this Agreement, the term
Investor shall include any “affiliate” (as defined below) or any related entity
or person of such Investor.

WHEREAS:

A. The Investor and certain other investors (the “Other Investors”, and
collectively with the Investor, the “Investors”) are holders of the Company’s
(i) Series A Convertible Notes (the “Series A Notes”, and such Series A
Convertible Note held by the Investor as of the date hereof, the “Holder Series
A Note”) and (ii) Series B Convertible Notes (the “Series B Notes”, and such
Series B Convertible Note held by the Investor as of the date hereof, the
“Holder Series B Note”, and together with the Holder Series A Note, the “Holder
Notes”), each convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) and issued pursuant to certain Exchange
Agreements, dated October 21, 2014, each by and between the Company and one of
the Investors (collectively, the “Existing Exchange Agreements”). Capitalized
terms not defined herein shall have the meaning as set forth in the Existing
Exchange Agreement.

B. The Company desires to enter into an Agreement and Plan of Merger, by and
among the Company, Total Merchant Limited and TM Merger Sub Corp. (in the form
delivered to the Investor on or prior to the date hereof, the “Merger
Agreement”, and the date thereof, the “Merger Agreement Execution Date” and the
date of consummation of the transactions contemplated thereby, the “Merger
Date”, and the fair market value of the aggregate consideration to be paid to
each holder of Common Stock pursuant to the terms of the Merger Agreement, the
“Per Share Merger Consideration”).

C. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, in accordance with the terms hereof, at the Closing
(as defined below): (i) the Company shall redeem the Holder Series A Note, with
such aggregate principal amount outstanding as set forth on the signature page
of the Investor, together with any accrued and unpaid interest thereon from the
date of initial issuance of the Holder Series A Note through the Closing Date
(as defined below) (collectively, the “Series A Outstanding Redemption Amount”)
for a cash amount equal to the Series A Outstanding Redemption Amount (the
“Series A Redemption Price”), (ii) the Company shall redeem such portion of
aggregate principal amount outstanding of the Holder Series B Note as set forth
on the signature page of the Investor together with any accrued and unpaid
interest on the entire Holder Series B Note (including the Exchange Note (as
defined below), if any) from the date of initial issuance of the Holder Series B
Note through the Closing Date (the “Series B Outstanding Redemption Amount”) for
either (x) if the aggregate principal amount of the Exchange



--------------------------------------------------------------------------------

Note set forth on the signature page of the Investor is blank or $0 (zero), such
cash amount equal to the greater of (A) 115% of the Series B Outstanding
Redemption Amount and (B) the quotient of (I) the product of the Series B
Outstanding Redemption Amount and the Per Share Merger Consideration, divided by
(II) $0.3979 (as adjusted for stock splits, stock dividends, recapitalizations
and similar events) or (y) if the aggregate principal amount of the Exchange
Note set forth on the signature page of the Investor is greater than $0 (zero),
such cash amount equal to the Series B Outstanding Redemption Amount (the
“Series B Redemption Price”, and together with the Series A Redemption Price,
the “Redemption Price”) and (iii) to the extent applicable, the Company shall
exchange (the “Exchange”) such remaining portion of aggregate principal amount
outstanding of the Holder Series B Note not subject to cash redemption
hereunder, as set forth on the signature page of the Investor, (the “Exchange
Note”), if any, for such aggregate number of shares of Common Stock as set forth
on the signature page of the Investor (the “Exchange Shares”).

D. The Exchange of the Exchange Note, if any, of the Investor for the Exchange
Shares is being made in reliance upon the exemption from registration provided
by Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”).

E. Concurrently herewith the Other Investors are also (i) entering into
agreements (the “Other Agreements”) identical to this Agreement (other than
proportional changes (the “Proportionate Changes”) in the numbers reflecting the
different principal amount of the Investor’s Series A Notes being exchanged
pursuant thereto) with the Company and the different proportions of the Series B
Note being redeemed or exchanged, and (ii) surrendering all of each such
Investor’s Series A Notes and Series B Notes pursuant to, and in accordance
with, the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, agreements and promises hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Investor, hereby agree as follows:

 

  1. PAYMENT OF REDEMPTION PRICES; EXCHANGE OF EXCHANGE NOTE AND DELIVERY OF THE
EXCHANGE SHARES.

(a) Redemptions. At the Closing the Company shall redeem (the “Redemptions”) the
Series A Note and the Series B Outstanding Redemption Amount of the Series B
Note (collectively, the “Redemption Notes”) for the Redemption Price by wire
transfer, in U.S. dollars and immediately available funds, of the Redemption
Price to the Investor in accordance with the wire instructions of the Investor
delivered to the Company on or prior to the Closing Date. Upon the Investor’s
receipt of the Redemption Price, the Redemption Notes shall be deemed cancelled
and shall be null and void. The Investor shall deliver the certificates with
respect to the Redemption Notes to the Company as soon as commercially
practicable following the Closing Date.

 

2



--------------------------------------------------------------------------------

(b) Exchange. At the Closing, the Company shall exchange the Exchange Note, if
any, for the Exchange Shares and credit the Exchange Shares to the Investor or
its designee’s balance account with the Depository Trust Company (“DTC”) in
accordance with the DTC instructions delivered by the Investor to the Company on
or prior to the Closing Date (the “Share Settlement”). On the Closing Date, the
Investor shall be deemed for all corporate purposes to have become the holder of
record of the Exchange Shares, irrespective of the date such Exchange Shares are
credited to the Investor’s or its designee’s balance account with DTC in
accordance herewith. Upon the consummation of the Share Settlement, the Exchange
Note shall be cancelled and shall be null and void. The Investor shall deliver
the certificate with respect to the Exchange Note to the Company as soon as
commercially practicable following the Closing Date.

(c) Closing Date. The date and time of the closing of the Redemptions and the
Exchange (the “Closing”) shall be the Merger Date (the “Closing Date”) (or such
earlier or later date and time as is mutually agreed to by the Company and the
Investor). The Closing shall occur on the Closing Date at the offices of K&L
Gates LLP, 599 Lexington Avenue, New York, NY 10022.

(d) Consent to Merger Agreement. Notwithstanding anything to the contrary, the
Investor hereby acknowledges and agrees that by execution of this Agreement, the
Investor hereby irrevocably consents and approves, for all purposes under the
Holder Series A Note (including Section 5 thereof) and the Holder Series B Note
(including Section 5 thereof), to the entry by the Company into, and
consummation of, the Merger Agreement.

(e) Voting Agreement. The Investor agrees to vote any shares of Common Stock
held by the Investor as of the record date for the merger contemplated by the
Merger Agreement in favor thereof.

(f) Restrictions on Transfer of Holder Notes. The Investor shall not transfer
the Holder Notes, in whole or in part, to any Person (other than the Company)
(each, a “Transferee”) without such Transferee agreeing in writing to be bound
by the terms and conditions hereunder in place of the Investor with respect to
such transferred portion of the Holder Notes.

(g) Waiver. As of the Closing, the Investor agrees to waive their right to
receive any pre-payment penalties under the Series A Notes and the Series B
Notes.

 

  2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor represents and warrants, with respect to only itself, as of the
date hereof and as of the Closing Date (except for those representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), that:

 

3



--------------------------------------------------------------------------------

(a) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and constitutes the legal,
valid and binding obligations of such Investor, enforceable against such
Investor in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(b) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

(c) No Consents. The Investor is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents (as defined below), in each
case in accordance with the terms hereof or thereof.

(d) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(e) Reliance on Exemptions. The Investor understands that the Exchange Shares
being issued hereunder, if any, (upon issuance thereof) are being issued to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire such Exchange Shares.

(f) Payment in Full. The Investor hereby acknowledges and agrees that upon the
consummation of the Closing and the consummation of the transactions
contemplated by this Agreement (i) the outstanding principal and interest due
under the Holder Notes held by such Investor shall have been paid in full and
that no further payments, including payments of principal, interest, penalties
or make whole payments, whether accrued or not, shall be due under the Holder
Notes.

 

4



--------------------------------------------------------------------------------

(g) Holding Period and Commissions. The Investor hereby represents that such
Investor is not and has not been an “affiliate” (as defined in the 1933 Act) of
the Company for at least ninety (90) days immediately prior to the date hereof,
and has either (i) held all of the Investor’s Exchange Note, if any, to be
exchanged as contemplated by this Agreement for at least six (6) consecutive
months immediately prior to the date hereof, or (ii) acquired such Exchange Note
from another holder (a “Prior Holder”) that was not an “affiliate” (as defined
in the 1933 Act) of the Company for at least ninety (90) days immediately prior
to and as of the date of such acquisition, and such Prior Holder had held such
Exchange Note for at least six (6) months prior to the date of such acquisition,
or the Investor and such Prior Holder, when taken together, have held such
Exchange Note for at least six (6) consecutive months immediately prior to the
date hereof. The Investor also hereby represents that, to its knowledge, no
commission or other payment has been or is being paid by itself, any other
Investor or the Company to any broker/dealer or investment bank in connection
with the transactions contemplated by the Transaction Documents.

(h) Title to Holder Notes. The Investor hereby represents and warrants to the
Company that such Investor has good and valid title to the Holder Notes. The
delivery to the Company of the Holder Notes for cancellation in accordance with
the terms of this Agreement will transfer to the Company ownership of such
Holder Notes free and clear of all liens.

 

  3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company represents and warrants to the Investor that, as of the date hereof
and as of the Closing Date (except for those representations and warranties that
speak as of a specific date, which shall be true and correct as of such
specified date):

(a) Organization and Qualification. The Company is duly organized and validly
existing in good standing under the laws of the jurisdiction in which it is
incorporated or organized, and has the requisite corporate or organizational
power and authorization to own its properties and to carry on its business as
now being conducted. The Company is duly qualified to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, properties, assets,
operations or results of operations, or condition (financial or otherwise) of
the Company and its “Subsidiaries” (which for purposes of this Agreement means
any entity in which the Company, directly or indirectly, owns a majority of the
voting stock or holds a controlling equity or similar interest), taken as a
whole, or on the transactions contemplated hereby and the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below).

 

5



--------------------------------------------------------------------------------

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to consummate the Redemptions
and, if applicable, consummate the Exchange and issue the Exchange Shares to the
Investor (or its designee) in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the consummation of the Redemptions and, if
applicable, the consummation of the Exchange and issuance of the Exchange Shares
to the Investor (or its designee) have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Company’s certificate of incorporation (“Certificate of Incorporation”) or
bylaws (“Bylaws”), (ii) result in a violation of any certificate of
incorporation, certificate of formation, certificate of designation, bylaw or
other constituent document of any of the Company’s Subsidiaries, (iii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
(iv) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of NYSE MKT applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clause (iv) above, as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and subject to the receipt of listing approval by the
Principal Market.

(d) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, other than (i) filings required by applicable state
securities laws, (ii) the filing of any requisite notices and/or application(s)
to the Principal Market for the issuance and sale of the Exchange Shares being
issued hereunder, if any, and the listing of such Exchange Shares for trading or
quotation, as the case may be, thereon in the time and manner

 

6



--------------------------------------------------------------------------------

required thereby, (iii) the filings required by this Agreement and (iv) those
that have been made or obtained prior to the date of this Agreement. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances that
could reasonably be expected to prevent the Company from obtaining or effecting
any of the registrations, applications or filings pursuant to the preceding
sentence.

(e) No Additional Agreements. The Company represents and warrants to the
Investor that, except for the Other Agreements, the terms of which (other than
the Proportionate Changes) are identical to the terms of this Agreement, the
Company does not have any agreement or understanding with any Person with
respect to any amendment, exchange, settlement or waiver relating to the terms
of, the conditions and transactions contemplated by or the securities issued
under the Transaction Documents (as defined in the Existing Exchange Agreement)
or the Transaction Documents (as defined herein).

(f) Holding Period. Subject to the accuracy of the representation and warranties
of the Investor set forth in Section 2, for the purposes of Rule 144(d), the
Company acknowledges that the holding period of the Exchange Shares may be
tacked onto the holding period of the Exchange Note and the Company agrees not
to take a position contrary to this Section 3(g). Subject to the accuracy of the
representation and warranty of the Investor set forth in Section 2, the Company
agrees to take all actions necessary to issue the Exchange Shares as securities
that are freely tradable on an Eligible Market (as defined below) without
restriction and not containing any restrictive legend without the need for any
action by the Investor. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 3(g).

(g) No Integration Actions. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will sell, offer for sale or solicit offers to buy in
respect of any security (as defined in the 1933 Act) that would be integrated
with the sale of the Exchange Shares being issued hereunder, if any, in a manner
that would require the registration under the 1933 Act of the sale to the
Investor or require equityholder approval under the rules and regulations of the
Principal Market and the Company will take all action that is reasonably
appropriate or necessary to assure that its offerings of other securities will
not be integrated for purposes of the 1933 Act or the rules and regulations of
the Principal Market with the issuance of Exchange Shares, if any, contemplated
hereby.

(h) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

7



--------------------------------------------------------------------------------

(i) Issuance of Securities. The Exchange Shares shall be issued immediately
prior to the Merger Date and such Exchange Shares shall be entitled to receive
the Per Share Merger Consideration pursuant to the Merger Agreement. Upon
issuance in accordance with the terms of the Transaction Documents, if any, the
Exchange Shares shall be free from all taxes, liens and charges with respect to
the issue thereof and shall be freely tradable without any restrictive legend.

(j) Investment Company Status. The Company is not, and upon consummation of the
Exchange, if any, will not be, an “investment company,” a company controlled by
an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended.

 

  4. FEES AND EXPENSES

Except as otherwise set forth in this Agreement or the other Transaction
Documents, the Company shall pay all actual and reasonably documented fees and
expenses of the Investor’s advisers, counsel, accountants and other experts, if
any, (not to exceed a maximum of $25,000, in the aggregate, in connection with
the negotiation, preparation, execution and delivery of this Agreement) and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement on or prior to the Closing
Date.

 

  5. MISCELLANEOUS.

(a) Disclosure of Transactions. On or before 8:30 a.m., New York City time, on
the earlier of (x) the first Business Day following the date hereof and
(y) June 30, 2015 (or the date of execution of this Agreement, if such execution
occurs prior to 8:30 a.m. on such day) (the “8-K Filing Time”), the Company
shall file a Current Report on Form 8-K (the “8-K Filing”) describing the terms
of the transactions contemplated hereby in the form required by the 1934 Act and
attaching the Transaction Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement and the Other Agreements)
as exhibits to such filing (including all attachments, the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have disclosed all
material, non-public information (if any) provided to the Investor by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Investor or any
of their affiliates, on the other hand, shall terminate. The Company shall not,
and the Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the
Investor with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express prior
written consent of

 

8



--------------------------------------------------------------------------------

the Investor (which may be granted or withheld in the Investor’s sole
discretion). To the extent that the Company delivers any material, non-public
information to the Investor without the Investor’s consent, the Company hereby
covenants and agrees that the Investor shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor the Investor shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
the Investor, to make a press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Investor (which may be granted or withheld in the Investor’s sole
discretion), the Company shall not (and shall cause each of its Subsidiaries and
affiliates to not) disclose the name of the Investor in any filing,
announcement, release or otherwise. Notwithstanding anything contained in this
Agreement to the contrary and without implication that the contrary would
otherwise be true, the Company expressly acknowledges and agrees that the
Investor has not had, and shall not have (unless expressly agreed to by a the
Investor after the date hereof in a written definitive and binding agreement
executed by the Company and the Investor, any duty of confidentiality with
respect to, or a duty not to trade on the basis of, any material, non-public
information regarding the Company or any of its Subsidiaries.

(b) Blue Sky. If required, the Company, on or before the Closing Date, shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Exchange Shares to be issued
hereunder, if any, for sale to the Investor at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investor on or prior to the
Closing Date. The Company shall make all filings and reports relating to the
issuance of the Exchange Shares, if any, required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.

(c) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or

 

9



--------------------------------------------------------------------------------

proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE INVESTOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(d) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that facsimile or .PDF signature pages
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original and
not a facsimile or .PDF signature.

(e) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(f) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

10



--------------------------------------------------------------------------------

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the hereof.

(k) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Metalico, Inc.

186 North Avenue East

Cranford, NJ 07016

Telephone:    (908) 497-9610

Facsimile:     (908) 497-1097

Attention:      Arnold S. Graber

                      Executive Vice President and General Counsel

with a copy (for informational purposes only) to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Telephone:     (973) 597-2476

Facsimile:      (973) 597-2477

Attention:       Steven M. Skolnick, Esq.

If to the Investor, to its address and facsimile number set forth on the
signature page of the Investor, with copies to the Investor’s representatives
set forth on the signature page of the Investor or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 

11



--------------------------------------------------------------------------------

(l) Remedies. The Investor and each holder of the Exchange Shares, if any, shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Investor. The Company therefore agrees
that the Investor shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

(m) Survival. The representations and warranties of the Company and the Investor
contained in Sections 2 and 3 hereof and the agreements and covenants set forth
in Sections 2, 3 and 5 shall survive the Closing and delivery and issuance of
the Exchange Shares, if any.

(n) Indemnification. In consideration of the Investor’s execution and delivery
of the Transaction Documents and acquiring the Exchange Shares, if any,
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Investor and all of its stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”), as incurred, from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable and documented out-of-pocket
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) the
status of the Investor as an investor in the Company pursuant to the
transactions contemplated by

 

12



--------------------------------------------------------------------------------

the Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable under law.

(o) Release of Claims. Effective on the Closing Date, the Company and its
agents, representatives, predecessors and successors in interest assigns hereby
(i) conclusively, absolutely, unconditionally, irrevocably and forever remise,
acquit, waive, releases and discharge the Investor and each of the Investor’s
agents, advisors, representatives, predecessors and successors in interest from
any and all claims, demands, obligations, liabilities and causes of action of
any kind or character, whether known or unknown, suspected or unsuspected,
asserted or unasserted, direct or indirect, at law or in equity, that the
Company may now have or that might subsequently accrue to him or it arising out
of or relating to the Holder Notes (the “Released Claims”), and (ii) covenants
and agrees never to institute or cause to be instituted any suit, investigation
or other form of action or proceeding of any kind or nature whatsoever against
any of the Investor or the Investor’s agents, advisors, representatives,
predecessors and successors in interest based upon the Holder Notes and the
Released Claims.

(p) Entire Agreement; Amendments.

(i) This Agreement supersedes all other prior oral or written agreements between
the Investor, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

(ii) Prior to or as of the date hereof, the Company hereby agrees that it will
not, directly or indirectly, enter into (or provide, grant or enter into any
oral or written waiver, amendment, termination or the like with respect to), any
agreement, understanding, instrument or the like with, or for the benefit of,
the Other Investors or any of their respective affiliates that contains or
results in any terms and/or conditions which are more favorable to any such
Person than the terms and conditions provided to, or for the benefit of, the
Investor. To the extent the Company, prior to or as of the date of this
agreement, enters into (or provides, grants or enters into any oral or written
waiver, amendment, termination or the like with respect to) any, direct or
indirect, agreement, understanding, instrument or the like with, or for the
benefit of, any Other Investor or any of their respective affiliates that
contains or results in any terms and/or conditions which are more favorable to
any such Person than the terms and/or conditions provided to, or for the benefit
of, the Investor, then the Investor, at its option, shall be entitled to the
benefit of such more favorable terms and/or conditions (as the case may be) and
this Agreement shall be automatically amended to reflect such more favorable
terms or conditions (as the case may be).

 

13



--------------------------------------------------------------------------------

(q) Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement or any other Transaction Document are several
and not joint with the obligations of any other Investor, and the Investor shall
not be responsible in any way for the performance of the obligations of any
other Investor under any Transaction Document. Nothing contained herein or in
this Agreement or any other Transaction Document, and no action taken by the
Investor pursuant hereto, shall be deemed to constitute the Investor and other
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investor and the other Investors are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document
and the Company acknowledges that the Investors are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
Agreement and any other Transaction Document. The Company and the Investor
confirms that the Investor has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Document, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

(r) Termination. This Agreement shall terminate either (i) upon the mutual
written agreement of the parties hereto, (ii) at the option of the Investor, if
the Closing Date has not occurred by September 21, 2015, (iii) upon any material
amendment to the Merger Agreement (which, for the avoidance of doubt, includes
any change to the Per Share Merger Consideration) or (iv) if the Merger
Agreement is terminated or any party thereto publicly announces the abandonment
of the transactions contemplated thereby. Upon any such termination, this
Agreement shall be null and void and of no further force and effect.

(s) Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such Person than those of the Investor and this Agreement. If, and whenever
on or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Investor immediately
following the occurrence thereof and (ii) the terms and conditions of this
Agreement shall be, without any further action by the Investor or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Investor shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Investor may elect not to accept the benefit of any such amended or modified
term or condition, in

 

14



--------------------------------------------------------------------------------

which event the term or condition contained in this Agreement shall apply to the
Investor as it was in effect immediately prior to such amendment or modification
as if such amendment or modification never occurred with respect to the
Investor. The provisions of this Section 5(s) shall apply similarly and equally
to each Settlement Document.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: METALICO, INC. By:

 

Name: Michael J. Drury Title: Executive Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

INVESTOR:

 

By:

 

Name:

Title:

Address:

 

 

 

 

with a copy (for information only) to:

 

 

 

Aggregate principal amount of

Series A Notes to be redeemed:**

 

__________________________

 

Aggregate principal amount of

Series B Notes to be redeemed:**

 

__________________________

 

Aggregate principal amount of

Series B Notes to be exchanged (if any):

 

__________________________

 

Number of Exchange Shares

to be issued (if any):

 

__________________________

 

DTC Delivery Information (if

applicable):_______________________

 

 

 

 

**  The only other amounts included in the applicable Redemption Price to be
paid by the Company to the Investor in cash on the Closing Date, in addition to
the aggregate principal amount set forth above, shall be the accrued and unpaid
interest in respect of such Holder Notes from the date of initial issuance
through the Closing Date.